13‐1681‐cv
         Tabak et al v. Canadian Solar et al

                                       UNITED STATES COURT OF APPEALS
                                           FOR THE SECOND CIRCUIT


                                                   SUMMARY ORDER

     Rulings by summary order do not have precedential effect.  Citation to a summary order filed on or after January
     1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this court’s Local Rule 32.1.1. 
     When citing a summary order in a document filed with this court, a party must cite either the Federal Appendix
     or an electronic database (with the notation “summary order”).  A party citing a summary order must serve a copy
     of it on any party not represented by counsel.

 1              At a stated term of the United States Court of Appeals for the Second Circuit,
 2       held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3       New York, on the 20th  day of December, two thousand and thirteen.
 4
 5       PRESENT:
 6                   DEBRA ANN LIVINGSTON,
 7                   SUSAN L. CARNEY,
 8                           Circuit Judges,
 9                   JOHN G. KOELTL,*
10                           District Judge.
11       _______________________________________________
12       HARRY TABAK et al.,
13                                   Plaintiffs‐Appellants,

14       CSIQ INVESTOR GROUP, 
15
16                                             Movant‐Appellant,

17                         ‐v.‐                                                     No. 13‐1681‐cv
18
19       CANADIAN SOLAR INC., ARTHUR CHIEN, SHAWN QU et al.,
20
21                                             Defendants-Appellees.


                  *
                 Judge John G. Koeltl, of the United States District Court for the Southern District of New
         York, sitting by designation.

                                                               1
 1
 2   ______________________________________________

3                                    REED KATHREIN, (Steve W. Berman, on the brief), Hagens
4                                    Berman  Sobol  Shapiro  LLP,  Seattle,  Washington,  for
5                                    Plaintiffs‐Appellants.
6
7                                    TIMOTHY  P.  CRUDO  (David  J.  Schindler,  Matthew  L.
8                                    Kutcher,  on  the  brief),  Latham  &  Watkins  LLP,  Los
9                                    Angeles, California, for Defendants‐Appellees.

10         UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED, and

11   DECREED that the order of the District Court is AFFIRMED.

12         This appeal arises out of the dismissal of a securities class action brought by

13   a class of persons (“Plaintiffs” or “Appellants”) who purchased Canadian Solar Inc.

14   (“CSI”) common stock between October 13, 2009 and June 1, 2010.  Plaintiffs filed an

15   Amended Complaint on April 19, 2012, bringing claims against CSI and CSI officers

16   Arthur Chien and Shawn Qu (“Defendants” or “Appellees”) under Section 10(b) of

17   the Exchange Act and Rule 10b‐5 promulgated thereunder, as well as Section 20(a)

18   of the Exchange Act. 

19         On March 29, 2013, the United States District Court for the Southern District

20   of  New  York  (Sweet,  J.)  dismissed  the  Plaintiffs’  Amended  Complaint  with

21   prejudice.  Plaintiffs timely appealed.  We assume the parties’ familiarity with the

22   underlying facts and procedural history of the case, and with the issues on appeal.

                                               2
 1                                          *     *     *

 2         We review “de novo a District Court’s dismissal for failure to state a claim,

 3   assuming all well‐pleaded, nonconclusory factual allegations in the complaint to be

 4   true.”  Pacific Inv. Management Co. LLC v. Mayer Brown LLP, 603 F.3d 144, 150 (2d Cir.

 5   2010) (internal citation omitted).  To survive a motion to dismiss, the Plaintiffs must

 6   meet the rigorous pleading requirements of both Federal Rule of Civil Procedure

 7   9(b) and the Private Securities Litigation Reform Act of 1995 (“PSLRA”).  See Tellabs,

 8   Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 313 (2007).  To state a claim under

 9   Section 10(b), the Plaintiffs must allege (1) a material misrepresentation; (2) scienter;

10   (3) a connection with the purchase or sale of a security; (4) reliance; (5) economic

11   loss; and (6) loss causation.  See Dura Pharms., Inc. v. Broudo, 544 U.S. 336, 341‐42

12   (2005).  The district court dismissed the Plaintiffs’ Amended Complaint for three

13   independent  reasons,  holding  that  the  Plaintiffs  failed  to  allege  adequately  a

14   material false statement, scienter, and loss causation.  Addressing only the material

15   misrepresentation and scienter requirements, we affirm substantially for the reasons

16   stated in the district court’s careful and clear Opinion dated March 28, 2013. 

17         Material Misrepresentation

18         Plaintiffs’ Amended Complaint alleges that CSI’s various statements about its


                                                 3
 1   3Q2009  performance  were  materially  false  because  they  reflected  improperly

 2   recognized  revenue  from  the  “sham”  Sun  Valley  transaction.    The  Amended

 3   Complaint’s factual allegations are based on (1) allegations from a complaint in a

 4   separate Sun Valley case, and (2) allegations from three confidential witnesses (listed

 5   as CW1‐CW4 in the Amended Complaint, with CW3 and CW4 now identified as a

 6   single individual). 

 7         Assuming  arguendo  that  Plaintiffs  adequately  pled  that  CSI  made

 8   misstatements regarding its 3Q2009 financial performance, the misstatements based

 9   on improperly recognized revenue from the Sun Valley were not material.1  To state

10   a claim, Plaintiffs must plead particularized facts demonstrating that the Sun Valley

11   sale  was  material  in  light  of  CSI’s  overall  financial  picture.    Decker  v.

12   Massey‐Ferguson,  Ltd.,  681  F.2d  111,  116  (2d  Cir.  1982)  (affirming  dismissal  of

13   complaint in part because “complaint contains no factual allegations to demonstrate



           1
             Plaintiffs’ allegations regarding additional unidentified transactions fail to
     turn the allegedly improperly recognized revenue from the Sun Valley transaction
     into a material amount.   Plaintiffs only speculate that there were “possibly” other
     “sham” sales with unnamed customers.  Plaintiffs do not allege the most basic facts
     about these transactions including the customer names, the dates, or the amount of
     the transactions.  Therefore when considering whether CSI’s alleged misstatements
     were material we can consider only the amount allegedly recognized from the Sun
     Valley transaction.

                                                 4
 1   the materiality of the alleged overvaluation in light of these overall figures”).   A fact

 2   “is material if there is a substantial likelihood that a reasonable shareholder would

 3   consider it important in deciding how to [act].”  Basic Inc. v. Levinson, 485 U.S. 224,

 4   231  (1988).    To  determine  materiality,  courts  consider  both  quantitative  and

 5   qualitative factors, and although there is no bright‐line numerical test, this Court has

 6   looked  to  the  SEC’s  presumption  that  “a  numerical  threshold,  such  as  5%,  may

 7   provide the basis for a preliminary assumption that . . . a deviation of less than the

 8   specified percentage with respect to a particular item on the registrantʹs financial

 9   statements is unlikely to be material.”  SEC Staff Accounting Bulletin No. 99, 64 Fed.

10   Reg. at 45,151; ECA & Local 134 IBEW Joint Pension Trust of Chi. v. JP Morgan Chase

11   Co., 553 F.3d 187, 204 (2d Cir. 2009).   

12          A review of both quantitative and qualitative factors shows that the alleged

13   misrepresentations in CSI’s 3Q2009 financial statements, supposedly flawed for their

14   incorporation of improperly recognized revenue from the Sun Valley transaction,

15   were  immaterial  as  a  matter  of  law.    The  Sun  Valley  transaction  caused  CSI  to

16   allegedly over‐report $5,764,430 in revenue for 3Q2009.  This represented only 2.7%

17   of CSI’s total 3Q2009 revenue and just 0.9% of CSI’s total 2009 revenue.  Because this

18   revenue was only a small portion of CSI’s total operations, there is not a “substantial


                                                 5
 1   likelihood”  considering  the  amount  of  this  misstatement,  it  “would  have  been

 2   viewed by the reasonable investor as having significantly altered the total mix of

 3   information made available.”  Hutchison v. Deutsche Bank Secs. Inc., 647 F.3d 479, 485

 4   (2d Cir. 2011) (citations omitted).

 5         The qualitative factors argued by Plaintiffs do not change this conclusion.  

 6   First, Plaintiffs argue that the percentage of revenue should be analyzed in relation

 7   to  the  “America”  region.    Yet,  the  “America”  region  accounted  for  only  a  small

 8   portion (5.9% during FY 2009) of CSI’s overall revenue, and Plaintiffs have failed to

 9   plead any reason why a reasonable investor would consider revenue from this one

10   region  standing  alone  material  when  making  an  investment  decision.    Second,

11   Plaintiffs’ implication that the misrepresentation enabled CSI to hide a downward

12   trend is factually incorrect.  CSI reported a downward trend in its revenue of 15.57%

13   between  3Q2008  and  3Q2009.    Accordingly,  if  the  Sun  Valley  transaction  was

14   improperly  recorded  in  CSI’s  3Q2009  revenue,  its  inclusion  did  not  mask  a

15   downward trend in CSI’s revenue but merely diminished the downward trend by

16   a  marginal  amount.    Third,  the  fact  that  the  alleged  misrepresentation  occurred

17   weeks before CSI’s stock offering is not relevant.  The timing of the stock offering

18   does not change the fact that the Sun Valley sale represented only a small fraction


                                                 6
 1   of CSI’s quarterly and yearly revenue.  Plaintiffs have not pled any facts to show that

 2   an investor purchasing stock from the follow‐on stock offering as compared to the

 3   open market would find the revenue from this small sale to be material.2 

 4          The Plaintiffs also allege that CSI’s statements about its 4Q2009 performance

 5   were materially false because they incorporated revenue from improperly recorded

 6   sham  transactions.    Although  the  Plaintiffs  have  identified  amounts  that  they

 7   contend were improperly included in revenues, the Plaintiffs have not explained

 8   why  the  statements  pertaining  to  CSI’s  4Q2009  financial  performance  were

 9   fraudulent as Federal Rule of Civil Procedure 9(b) and the PSLRA require.  While

10   the  Plaintiffs  allege  that  the  statements  were  fraudulent  because  they  were

11   predicated on “sham transactions,” the Plaintiffs do not state with particularity any

12   facts  about  these  transactions  to  support  a  conclusion  that  they  were  sham

13   transactions.  Instead, the Plaintiffs point to CSI’s August restatement to argue that

14   the $21 million reduction in 4Q2009 revenue must have resulted from sham sales. 

15   The Plaintiffs also allege that the 4Q2009 statements were fraudulent because CSI

16   recorded  a  $18  million  reserve  to  account  for  the  possibility  that  a  “German


            2
              Because the misstatements regarding 3Q2009 are immaterial, so too is the defendant’s
     alleged failure to disclose CSI’s departure from internal controls in generating the 3Q2009 financial
     statements.

                                                      7
 1   customer” and an “Italian subsidiary of a U.S. customer” might not make certain

 2   payments  due  to  CSI.    These  allegations  are  wholly  conclusory  with  respect  to

 3   alleging  fraud  because  they  do  not  specify  any  particulars  of  the  alleged  sham

 4   transaction or why an individual transaction was a sham transaction.  Accordingly,

 5   the Plaintiffs allegations are insufficient to satisfy the particularity requirements of

 6   Rule 9(b) and the PSLRA.   ATSI v. Commc’ns Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 106

 7   (2d Cir. 2007).3 

 8          Scienter


 9          To maintain a Section 10(b) claim, Plaintiffs must allege “with particularity”

10   facts giving rise to a “strong inference that the defendant acted with the required

11   state of mind,” 15 U.S.C. § 78u‐4(b)(2)(A), which is an “intent to deceive, manipulate,

12   or defraud.”  Ernst & Ernst v. Hochfelder, 425 U.S. 185, 193 n.12 (1976).  This inference

13   of scienter “must be more than merely plausible or reasonable – it must be cogent

14   and  at  least  as  compelling  as  any  opposing  inference  of  nonfraudulent  intent.” 

15   Tellabs Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 314 (2007).  To satisfy this

16   pleading  standard  a  complaint  must  allege  particularized  facts  that  either  (1)


            3
             For the same reason, the Plaintiffs have failed to allege that the Defendants fraudulently
     misrepresented CSI’s compliance with its internal controls in generating the 4Q2009 financial
     statements.

                                                     8
 1   demonstrate “defendants had both motive and opportunity to commit fraud,” or (2)

 2   “constitute  strong  circumstantial  evidence  of  conscious  misbehavior  or

 3   recklessness.”  Kalnit v. Eichler, 264 F.3d 131, 138‐39 (2d Cir. 2001). 


 4          Plaintiffs argue that they properly alleged motive because CSI had short term

 5   loans coming due and had no available means to pay down those loans other than

 6   by    issuing  more  stock.    Moreover,  Plaintiffs  allege  that  Qu,  CSI’s  CEO,  was

 7   motivated  to  price  the  offering  as  high  as  possible  to  avoid  economic    dilution. 

 8   These  allegations  fail  sufficiently  to  allege  a  concrete  and  personal  benefit  to

 9   establish  scienter.      As  we  have  held,  a  desire  to  raise  capital  to  repay  loans  is

10   insufficient  to  establish  motive  because  it  is  a  goal  “possessed  by  virtually  all

11   corporate insiders.”  South Cherry St., LLC v. Hennessee Group LLC, 573 F.3d 98, 109

12   (2d  Cir.  2009).    As  an  application  of  this  general  rule,  a  motive  “to  prevent  the

13   negative ramifications of a resultant drop of. . .a stock price. . .is far too generalized

14   (and generalizable) to allege the proper ‘concrete and personal’ benefit required”

15   even if “such a drop would allegedly threaten the ‘survival’ of a company.”  In re

16   PXRE Group, Ltd. Secs. Litig., 600 F. Supp. 2d 510, 532 (S.D.N.Y. 2009) (citing Kalnit,

17   264 F.3d at 142).  Because the pressure to increase stock price to avoid bankruptcy

18   is insufficient to allege motive, the pressure to increase stock price to improve a

                                                     9
 1   follow‐on stock offering is also not sufficient.  Here, Plaintiffs do not allege that

 2   absent reporting the Sun Valley revenue CSI would have been unable to complete

 3   the stock offering or that the possible drop in stock price would deflate the stock

 4   offering such that CSI would have been unable to raise enough funds to pay down

 5   its  short  term  debt.    The  Plaintiffs’  only  remaining  argument  is  that  Qu  was

 6   motivated to inflate  CSI’s stock price in order to avoid economic dilution.  This

 7   argument is unavailing because the general motivation to act in one’s own economic

 8   self interest is insufficient to allege motive.  See Kalnit, 264 F.3d at 139‐40; Ganino v.

 9   Citizens Utilities Co., 228 F.3d 154, 170 (2d Cir. 2000).4


10          Plaintiffs have also failed to allege scienter under a conscious misbehavior or

11   recklessness theory.   Where, as here, a complaint fails to allege motive, “the strength

12   of the circumstantial allegations [of conscious  misbehavior or recklessness] must be

13   correspondingly greater.”  ECA, Local 134 IBEW Joint Pension Trust of Chicago v. JP

14   Morgan  Chase  Co.,  553  F.3d  187,  198–99  (2d  Cir.  2009)  (internal  quotation  marks




            4
             The Plaintiffs do allege that Qu was motivated to inflate CSI’s stock price before the
     secondary offering in order to ensure that CSI could repay a loan he made to CSI. However the
     outstanding loan at issue was for only $93,641. Absent additional allegations of motive, which are
     not present in this case, this amount is insufficient to plead an individualized motive. See, e.g.,
     Rothman v. Gregor, 220 F.3d 81, 94 (2d Cir. 2000); San Leandro Emergency Med. Grp. Profit
     Sharing Plan v. Phillip Morris Co. Inc., 75 F.3d 801, 813-14 (2d Cir. 1996).

                                                     10
 1   omitted).   We affirm the district court’s holding that Plaintiffs have failed to plead

 2   conscious misbehavior or recklessness for substantially the reasons outlined in its

 3   March 28, 2013 opinion. 

 4          We have reviewed Appellants’ remaining arguments and find them to be

 5   without  merit.    For  the  foregoing  reasons,  the  judgment  of  the  District  Court  is

 6   AFFIRMED.


 7                                      FOR THE COURT:
 8                                      Catherine O’Hagan Wolfe, Clerk


 9

10




                                                  11